The Honorable Bill Walters State Senator P.O. Box 280 Greenwood, AR 72936
Dear Senator Walters:
This is in response to your request for an opinion concerning liability insurance for motorized bicycles. I have paraphrased your question as follows:
  Must operators of `motorized bicycles,' as defined in A.C.A. § 27-20-101, obtain liability insurance?
It is my opinion that the answer to your question is "no." Operators of motorized bicycles are not required to obtain liability insurance.
The Motor Vehicle Safety Responsibility Act, A.C.A. §§27-19-601—621 (1987  Cum. Supp. 1991), requires motorists to carry a minimum amount of liability insurance as proof of financial responsibility. See A.C.A. §§ 27-19-605 (1987) and27-19-713 (Cum. Supp. 1991). The provisions of the act apply to "any vehicle of a type subject to registration under the motor vehicle laws of this state." A.C.A. § 27-19-601 (Cum. Supp. 1991).
Arkansas Code Annotated § 27-14-703 (1987) requires "every motor vehicle driven or moved upon a highway" to be registered with the Office of Motor Vehicles. A "motor vehicle" is defined at A.C.A. § 27-19-206 (1987) as a "vehicle which is self-propelled and every vehicle which is propelled by electric power obtained from overhead trolley wires but not operated upon rails." The fees for registration and licensing of such motor vehicles are set out at A.C.A. § 27-14-601 (Cum. Supp. 1991). Included among those "motor vehicles" for which registration fees are required are "motorcycles," "motor-driven cycles," and "motorcycle sidecars." A.C.A. § 27-14-601(a)(4) (Cum. Supp. 1991). "Motorized bicycles" are noticeably absent from this list. Prior to 1987, a registration fee was required for "motorbikes." However, Act 145 of 1987 altered this previous registration fee requirement from "motorbikes" to "motor-driven cycles." Id. Arkansas Code Annotated § 27-20-101 (1987) defines the terms "motorcycle," "motor-driven cycle," and "motorized bicycle." A "motor-driven cycle" is a "motor vehicle having a seat or saddle for use of the rider and designed to travel on no more than three (3) wheels in contact with the ground and having a motor which displaces two hundred fifty (250) cubic centimeters or less, but this definition shall not include a motorized bicycle." A.C.A. §27-20-101(2). A motorized bicycle is a "bicycle with an automatic transmission and a motor which does not displace in excess of fifty (50) cubic centimeters." A.C.A. § 27-20-101(3). As can be seen from the definition set out in § 27-20-101(2) for "motor-driven cycle," such an apparatus is distinctly different from a "motorized bicycle."
It is thus my opinion that, as long as the device has a motor which does not exceed 50 cubic centimeters and has an automatic transmission, it will be classified as a motorized bicycle and, accordingly, is not required to be registered with the Office of Driver Services. Similarly, because such a device is not "a vehicle of a type subject to registration," the provisions of the Motor Vehicle Safety Responsibility Act requiring minimum liability insurance would also not be applicable to such "motorized bicycles."
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
SD/WB:cyh